Whiteield, C. J.,
delivered the opinion of the court.
We have given this record repeated and careful examination, with the result that we find it impossible to affirm this judgment on the case made by this record. The well-settled principles applicable to circumstantial evidence forbid its affirmance. It is perhaps the most unaccountable case that has ever been before this court. There is absolutely not only no adequate motive, but no motive whatever, shown why either man should have killed this woman. The testimony of the little girl, which makes a clear case for both defendants, seems to have been arbitrarily rejected by. the jury, although she was not impeached in any mode known to the law. The mother of the dead wife herself testifies in the most positive and emphatic manner that the relations between the husband and wife were of the most affectionate character, which testimony excludes a possible desire on the part of the wife to escape cruel treatment at the hands of her'husband. It is shown that she had once said that she would kill herself, but why is not hinted at. It is very clearly shown that she had been thrown from a horse some ten years previous to her death, and, hitting the ground with her head first, was dragged some distance in that condition; that she had from that time on until within the last two or three years before her death been subject to the most violent fits or convulsions; and her family physician testified that her heart was materially affected, and she had been treated by him for many years after the injury. The most damaging thing against the defendants is the statement of Alien that she had killed *165herself Avith strychnine. The record does not support this vietv, as we think. The discolorations dotvn the spinal column and on the back of the neck are accounted for by the family physician, upon the theory that she was found lying on her back on the bed, and that this discoloration was due solely to the settling of the blood in the back and back of the neck. It is absolutely impossible, with any degree of satisfaction, to find a motive Avhy either of the men should have killed this woman; but the evidence does show that her death may reasonably have been ascribed to heart disease, as expressly testified to by Dr. • Holden, the family physician.
Another most extraordinary thing is that the jury found Allen guilty of murder, and yet sentenced him to only life imprisonment in the penitentiary, whilst at the same timé, on identically the same record in every respect, finding the husband, Ooker, guilty of manslaughter only, and the judge only sentenced him to three years’ imprisonment in the penitentiary. There is absolutely not the slightest Avarrant in the record for any distinction in these two cases, and none should have been made by the jury on this record. Obviously, if guilty on this record, both men should have been found guilty and sentenced to death. It is not a case, in that view, calling for the slightest mercy; if guilty, it was an atrocious and diabolical murder,, and the husband, though not on the record capable of being-visited with severer punishment than death, would yet in a moral point of vierv be far more guilty than Allen, in no wise related to the dead woman. It is impossible to resist the suggestion, looking over the whole record, the verdict, and the sentences of the two men, that the difference'made by the jury between them, as well as their conviction at all, Avere due to something not in evidence in this record. It is impossible to-affirm this conviction, resting on purely circumstantial evidence, without the slightest motive shoAvn, and in the face of the *166positive, unimpeached testimony of the only eye witness, the daughter of the dead woman.
. The judgment is reversed, and the cause remanded for a new trial.